"This case is before the court on defendant’s motion to dismiss. Plaintiff in response moves for judgment on the pleadings. The plaintiff has a problem with his employer, involving retroactive seniority, the nature of which is otherwise not clear. He apparently wants this court to overrule a decision of the United States Supreme Court, its number 76-1589, styled Jerry Dawkins, petitioner v. Nabisco, Inc. and Bakery and Confectionary Union Local No. 42, denying certiorari, 433 U.S. 910 (1977), opinion below at 549 F.2d 396 (1977). He grounds our jurisdiction on the assertion that this court is known as the 'keeper of the nation’s conscience.’
"The correct quote is, that this court 'holds and speaks a nation’s conscience.’ It is found in 48 Ct. Cl. XXV (Feb. 11, 1913) a tribute by S.S. Burdett, Esquire to Chief Justice Peelle of this court, on the occasion of his retirement. It is not, and was not meant to be a safe guide to the jurisdiction of this court. That must be found in statutes and court decisions which often speak in a less expansive and generous spirit. No statute can be found which authorizes us to review and overrule decisions of the U. S. Supreme Court on grounds of conscience or any other. Even were the Supreme Court not involved, we could not make an award on the mere ground, without more, that it was owing in *1072conscience. Plaintiff has, therefore, failed to allege any cause of action within the jurisdiction of this court, and accordingly, upon consideration of defendant’s motion, and plaintiffs opposition thereto and cross motion, it is ordered that plaintiffs motion for judgment on the pleadings is denied, and the petition is dismissed.”